     Case 4:19-cr-02162-JGZ-EJM Document 112 Filed 06/10/21 Page 1 of 1



1    DAN H. COOPER, BAR NO. 004900
     Cooper & Udall, P.C.
2    136 W. Simpson Street
3
     Tucson, AZ 85701
     (520) 770-1414
4    dcooper@cooperudall.com

5                IN THE UNITED STATES DISTRICT COURT
6
                     FOR THE DISTRICT OF ARIZONA

7    United States of America,           )   19-CR-02162-JGZ-EJM-2
8
                                         )
                 Plaintiff,              )   DEFENSE COUNSEL’S MOTION
9          vs.                           )   OF NO OBJECTION TO THE
                                         )   PROTECTIVE ORDER OR
10
     Abdi Yemani Hussein,                )   MODIFIED PROTECTIVE
11                                       )   ORDER
                 Defendant.              )
12
                                         )
13
           Undersigned counsel hereby informs the court that he has no objection
14

15   to the Protective Order (Document 42) and Modified Protective Order
16
     (Document 47).
17
           RESPECTFULLY SUBMITTED this 10th day of June, 2021.
18

19
                                                By s/ Dan H. Cooper
20
                                                   Dan H. Cooper
21

22

23

24

25

26


                                         1
